             Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 1 of 15



 1   DURIE TANGRI LLP
     DARALYN J. DURIE (SBN 169825)
 2   ddurie@durietangri.com
     MARK A. LEMLEY (SBN 155830)
 3   mlemley@durietangri.com
     JOSEPH C. GRATZ (SBN 240676)
 4   jgratz@durietangri.com
     217 Leidesdorff Street
 5   San Francisco, CA 94111
     Telephone:    415-362-6666
 6   Facsimile:    415-236-6300

 7   DURIE TANGRI LLP
     ALLYSON R. BENNETT (SBN 302090)
 8   abennett@durietangri.com
     530 Molino Street, Suite 111
 9   Los Angeles, CA 90013
     Telephone:    213-992-4499
10   Facsimile:    415-236-6300
11   Attorneys for Defendant
     AMAZON.COM, INC.
12

13                               IN THE UNITED STATES DISTRICT COURT

14                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN FRANCISCO DIVISION

16   WILLIAMS-SONOMA, INC.,                           Case No. 3:18-cv-07548-EDL

17                                Plaintiff,          DEFENDANT AMAZON.COM, INC.’S
                                                      ANSWER AND COUNTERCLAIMS TO
18         v.                                         PLAINTIFF WILLIAMS-SONOMA, INC.’S
                                                      COMPLAINT
19   AMAZON.COM, INC.,
                                                      Ctrm: E
20                                Defendant.          Judge: Honorable Elizabeth D. Laporte
21

22

23

24

25

26

27

28

           DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                        SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
                 Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 2 of 15



 1          Defendant Amazon.com, Inc. (“Amazon” or “Defendant”), hereby answers Plaintiff Williams-

 2   Sonoma, Inc.’s (“WSI” or “Plaintiff”) Complaint for Damages and Injunctive Relief (the “Complaint”) as

 3   follows:

 4                                               INTRODUCTION
 5          1.       Amazon admits that the Complaint purports to contain claims for infringement of U.S.

 6   Design Patent No. D815,452 (the “’452 Patent”) under the Patent Act, 35 U.S.C. § 271; infringement and

 7   dilution of a federally-registered service mark under the Lanham Act, 15 U.S.C. § 1114(1); infringement

 8   of common law trademarks under the Lanham Act, 15 U.S.C. § 1125; unfair competition and designation

 9   of origin under the Lanham Act, 15 U.S.C. § 1125; and for related claims under California law. Amazon
10   denies any remaining allegations of this paragraph.
11          2.       Amazon admits that WSI’s claims relate to Amazon and the resale of WSI products on
12   amazon.com. Amazon denies all remaining allegations in this paragraph.
13          3.       Amazon admits that Williams-Sonoma-branded products are resold on by third parties on
14   amazon.com. Amazon denies all remaining allegations in this paragraph.
15          4.       Amazon admits that it sells a line of furniture and home products called Rivet. Amazon
16   denies all remaining allegations in this paragraph.
17          5.       Denied.
18                                        JURISDICTION AND VENUE
19          6.       Amazon admits that WSI purports to bring claims under the Patent Act, 35 U.S.C. § 1 et

20   seq., the Lanham Act, 15 U.S.C. § 1051 et seq., and California law. The remaining allegations in this
21   paragraph are legal conclusions to which no response is required.
22          7.       Amazon does not contest that this Court may assert subject matter jurisdiction over WSI’s
23   claims. The remaining allegations in this paragraph are legal conclusions to which no response is
24   required.
25          8.       For purposes of this Action only, Amazon admits that venue is proper in this district.

26          9.       For purposes of this Action only, Amazon admits that this Court has personal jurisdiction

27   over Amazon.

28
                                                           1
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 3 of 15



 1                                                 THE PARTIES
 2          10.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 3   paragraph and on that basis denies them.

 4          11.     Amazon admits that, among other businesses, its subsidiaries operate an online

 5   marketplace. Amazon admits that it is a Delaware corporation. Amazon admits that its subsidiaries

 6   maintain business operations, including offices, in this District. Amazon admits that its subsidiaries have

 7   sold products in this district. Except as expressly admitted, Amazon denies the allegations in this

 8   paragraph.

 9                                                     FACTS
10          A.      The Williams-Sonoma Brand and Intellectual Property
11          12.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

12   paragraph and on that basis denies them.

13          13.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

14   paragraph and on that basis denies them.

15          14.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

16   paragraph and on that basis denies them.

17          15.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

18   paragraph and on that basis denies them.

19          16.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

20   paragraph and on that basis denies them.
21          17.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
22   paragraph and on that basis denies them.
23          18.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

24   paragraph and on that basis denies them.

25          19.     Amazon admits that Exhibit A appears to be true and correct copies of U.S. Service Mark

26   Reg. No. 2,353,758, issued to Williams-Sonoma, Inc., and U.S. Service Mark Reg. No. 2,410,528, issued

27   to Williams-Sonoma, Inc. Amazon admits that Exhibit A states that Reg. No. 2,353,758 is for “retail

28   store services, mail order catalog services, and on-line retail store services featuring culinary equipment,
                                                           2
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 4 of 15



 1   housewares, kitchenware, and cookware,” in International Class 35, and states that it was registered on

 2   May 30, 2000. Amazon admits that Exhibit A states that Reg. No. 2,410,528 is for “on-line gift registry

 3   services” featuring several items, in International Class 35, and states that it was registered on December

 4   5, 2000. Amazon lacks sufficient knowledge or information to admit or deny the remaining allegations

 5   in this paragraph and on that basis denies them.

 6          20.     The allegations in this paragraph are legal conclusions to which no response is required.

 7   To the extent any response is required, Amazon denies the allegations in this paragraph.

 8          21.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 9   paragraph and on that basis denies them.
10          22.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
11   paragraph and on that basis denies them.
12          23.     Denied.
13          B.      Amazon’s Unauthorized Use of the WILLIAMS-SONOMA Mark
14          24.     Denied.
15          25.     Denied.
16          26.     Denied.
17          27.     Denied.
18          28.     Denied.
19          29.     Denied.

20          30.     Amazon admits that Exhibit B appears to be a true and correct copy of an e-mail from
21   Amazon to a Janet Hayes, the subject line of which read, “Janet: Williams-Sonoma Peppermint Bark 1
22   Pound Tin and more items for you.” Amazon denies any remaining allegations in this paragraph.
23          31.     Amazon admits that Exhibit B states “millions of items from our vast selection at great
24   prices” and that Exhibit C appears to be true and correct copies of pages from williams-sonoma.com and
25   amazon.com featuring Williams-Sonoma Peppermint Bark. Amazon admits that Exhibit C shows that

26   the price of Williams-Sonoma Peppermint Bark on williams-sonoma.com was $28.95 and that one of the

27   prices of Williams-Sonoma Peppermint Bark resold by identified third parties on amazon.com was

28   $43.90. Amazon denies the remaining allegations in this paragraph.
                                                           3
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 5 of 15



 1          32.     Amazon admits that the ad depicted in this paragraph has appeared on Google. Amazon

 2   denies the remaining allegations of this paragraph.

 3          33.     Amazon admits that Exhibit D appears to be true and correct copies of customer reviews

 4   of certain Williams-Sonoma products resold by third parties on amazon.com. Amazon denies the

 5   remaining allegations in this paragraph.

 6          34.     Denied.

 7          35.     Denied.

 8          36.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 9   paragraph and on that basis denies them.
10          37.     Denied.
11          38.     Denied.
12          C.      The West Elm Brand and Intellectual Property
13          39.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
14   paragraph and on that basis denies them.
15          40.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
16   paragraph and on that basis denies them.
17          41.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
18   paragraph and on that basis denies them.
19          42.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

20   paragraph and on that basis denies them.
21          43.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
22   paragraph and on that basis denies them.
23          44.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
24   paragraph and on that basis denies them.
25          45.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

26   paragraph and on that basis denies them.

27          46.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

28   paragraph and on that basis denies them.
                                                           4
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 6 of 15



 1          D.      Amazon’s Rivet Brand
 2          47.     Amazon admits that it launched its Rivet furniture brand around November 2017.

 3   Amazon admits that Rivet products include home goods such as furniture and lighting. Amazon admits

 4   that its subsidiaries sells home products through the Amazon Home webpage and that it does so under

 5   certain other brand names. Amazon denies any remaining allegations in this paragraph.

 6          48.     Amazon admits that its Rivet brand products are available in the United States only on

 7   amazon.com. Amazon denies the remaining allegations in this paragraph.

 8          49.     Amazon admits that it markets the Rivet brand by, among other things, describing it as

 9   having “Mid-century and Industrial Modern design,” “geometric shapes, sleek lines and mixed

10   materials,” and “affordable pieces.” Amazon lacks sufficient knowledge or information to admit or deny

11   the allegations that West Elm focuses on “modern design,” “clean design,” and “affordability.” Amazon

12   denies the remaining allegations in this paragraph.

13          50.     Amazon admits that it sells a line of products under its Rivet brand. Amazon denies the

14   remaining allegations in this paragraph.

15          51.     Denied.

16          52.     Denied.

17          E.      Infringement of WSI’s Orb Chair Design and Trademark
18          53.     Amazon denies that the design of the WSI Orb Chair is novel or distinctive. Amazon

19   lacks sufficient knowledge or information to admit or deny the remaining allegations in this paragraph

20   and on that basis denies them.

21          54.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

22   paragraph and on that basis denies them.

23          55.     Amazon admits that Exhibit E appears to be a true and correct copy of U.S. Design Patent

24   No. D815,452 (the “’452 Patent”), titled “Chair” and issued April 17, 2018. Amazon denies the

25   remaining allegations of this paragraph.

26          56.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

27   paragraph and on that basis denies them.

28          57.     Amazon admits that Exhibit E states that it claims “[t]he ornamental design for a chair, as
                                                           5
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 7 of 15



 1   shown and described” therein. Amazon lacks sufficient knowledge or information to admit or deny the

 2   remaining allegations in this paragraph and on that basis denies them.

 3          58.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 4   paragraph and on that basis denies them.

 5          59.     Amazon admits that Exhibit F appears to be true and correct copies of articles featuring

 6   the WSI Orb Chair. Amazon lacks sufficient knowledge or information to admit or deny the remaining

 7   allegations in this paragraph and on that basis denies them.

 8          60.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 9   paragraph and on that basis denies them.
10          61.     Denied.
11          62.     Admitted.
12          63.     Amazon admits that Exhibit G appears to be true and correct copies of images of the WSI
13   Orb Chair and Rivet Modern Upholstered Orb Office Chair. Amazon lacks sufficient knowledge or
14   information to admit or deny the allegation that WSI owns a patented design for the WSI Orb Chair and
15   on that basis denies it. Amazon denies the remaining allegations in this paragraph.
16          64.     Denied.
17          65.     Denied.
18          66.     Denied.
19          F.      Infringement of WSI’s Slope Chair Trademark
20          67.      Amazon lacks sufficient knowledge or information to admit or deny the allegations in
21   this paragraph and on that basis denies them.
22          68.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
23   paragraph and on that basis denies them.
24          69.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
25   paragraph and on that basis denies them.

26          70.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

27   paragraph and on that basis denies them.

28          71.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
                                                          6
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 8 of 15



 1   paragraph and on that basis denies them.

 2          72.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 3   paragraph and on that basis denies them.

 4          73.     Amazon admits that on or around March 19, 2018, it began offering for sale the Rivet

 5   Modern Upholstered Orb Office Chair at a list price of $279.00. Amazon denies the remaining

 6   allegations in this paragraph.

 7          74.     Denied.

 8          75.     Denied.

 9          76.     Amazon admits that Exhibit H appears to be true and correct copies of the product page
10   for the WSI Slope Office Chair and the amazon.com product detail page for the Rivet Industrial Slope
11   Top-Grain Leather Swivel Office Chair. Amazon denies the remaining allegations in this paragraph.
12          77.     Denied.

13                                         FIRST CLAIM
                               INFRINGEMENT OF U.S. PATENT NO. D815,452
14                                        (35 U.S.C. § 271)
15          78.     Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
16          79.     Amazon admits that Exhibit E appears to be a true and correct copy of U.S. Design Patent
17   No. D815,452, titled “Chair” and issued on April 17, 2018. The remaining allegations in this paragraph
18   are legal conclusions to which no response is required. To the extent any response is required, Amazon
19   denies the remaining allegations in this paragraph.
20          80.     The allegations in this paragraph are legal conclusions to which no response is required.
21   To the extent any response is required, Amazon lacks sufficient knowledge or information to admit or
22   deny the allegations in this paragraph and on that basis denies them.
23          81.     Amazon lack sufficient knowledge or information to admit or deny the allegations in this
24   paragraph and on that basis denies them.
25          82.     Denied.
26          83.     Denied.
27          84.     Denied.
28
                                                           7
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 9 of 15



 1          85.    Denied.

 2          86.    Denied.

 3                               SECOND CLAIM
         FEDERAL TRADEMARK INFRINGEMENT AND TRADEMARK COUNTERFEITING
 4                    UNDER SECTION 32(1) OF THE LANHAM ACT
                                (35 U.S.C. § 1114(1))
 5

 6          87.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.

 7          88.    Denied.

 8          89.    Denied.

 9          90.    Denied.

10          91.    Denied.

11                                  THIRD CLAIM
              FEDERAL TRADEMARK DILUTION OF THE WILLIAMS-SONOMA MARK
12                                (15 U.S.C. § 1114(1))
13          92.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
14          93.    Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
15   paragraph and on that basis denies them.
16          94.    Denied.
17          95.    Denied.
18          96.    Denied.
19
                                    FOURTH CLAIM
20             UNFAIR COMPETITION UNDER SECTION 43(A) OF THE LANHAM ACT
21                                 (15 U.S.C. § 1125(A))

22          97.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.

23          98.    Denied.

24          99.    Denied.

25          100.   Denied.

26          101.   Denied.

27          102.   Denied.

28          103.   Denied.
                                                        8
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 10 of 15



 1          104.    Denied.

 2                                FIFTH CLAIM
              COMMON LAW UNFAIR COMPETITION/TRADEMARK INFRINGEMENT
 3
            105.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
 4
            106.    Denied.
 5
            107.    Denied.
 6
            108.    Denied.
 7
            109.    Denied.
 8
            110.    Denied.
 9
                                                SIXTH CLAIM
10                                 DILUTION UNDER CALIFORNIA LAW
11                                  (Cal. Bus. & Prof. Code § 14200 et seq.)

12          111.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.

13          112.    Amazon lacks sufficient information or knowledge to admit or deny the allegations in this

14   paragraph and on that basis denies them.

15          113.    Denied.

16          114.    Denied.

17          115.    Denied.

18                                       SEVENTH CLAIM
                      VIOLATION OF CLAIFORNIA UNFAIR COMPETITION LAW
19                             (Cal. Bus. & Prof. Code § 17200, et seq.)

20          116.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.

21          117.    Denied.

22          118.    Denied.

23          119.    Denied.

24          120.    Denied.

25          121.    Denied.

26                                           PRAYER FOR RELIEF

27          As to WSI’s prayer for relief, it contains legal conclusions to which no response is required. To

28   the extent a response is required, Amazon denies that WSI is entitled to any of the relief requested and
                                                          9
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 11 of 15



 1   denies any factual allegations in its prayer for relief.

 2                                        DEMAND FOR A JURY TRIAL
 3           Amazon demands a jury trial on all issues so triable.

 4                                                    DEFENSES
 5           Without modifying any burden, Amazon states the following defenses to WSI’s Complaint and to

 6   each cause of action, claim, and allegation WSI asserts against Amazon. Amazon reserves the right to

 7   allege additional defenses and to amend its Answer to the complaint as information becomes known

 8   through the course of discovery or otherwise.

 9                                       FIRST AFFIRMATIVE DEFENSE
10                                              (Failure to state a claim)
11           The Complaint fails to state a claim upon which relief can be granted.
12                                     SECOND AFFIRMATIVE DEFENSE
13                                                (Non-infringement)
14           WSI’s claim for infringement of the ’452 Patent is barred on the ground that the ’452 Patent is
15   invalid under one or more of the provisions 35 U.S.C. §§ 102, 103, and/or 171 because of the chair’s lack
16   of novelty, obviousness, and/or lack of ornamentality.
17                                      THIRD AFFIRMATIVE DEFENSE
18                                                     (Invalidity)
19           WSI’s claim for infringement of the ’452 Patent is barred on the ground that Amazon has not

20   infringed the ’452 Patent in any way, willfully or otherwise.
21                                     FOURTH AFFIRMATIVE DEFENSE
22                                                (First sale doctrine)
23           WSI’s claims are barred at least in part by the first sale doctrine.
24                                       FIFTH AFFIRMATIVE DEFENSE
25                                               (Nominative fair use)

26           WSI’s claims are barred at least in part by the doctrine of nominative fair use.

27                                       SIXTH AFFIRMATIVE DEFENSE
28                                                (Equitable estoppel)
                                                                10
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 12 of 15



 1          WSI’s claims are barred at least in part by the doctrine of equitable estoppel.

 2                                   SEVENTH AFFIRMATIVE DEFENSE
 3                                             (Statute of limitations)

 4          WSI’s claims are barred at least in part by the applicable statutes of limitations.

 5                                    EIGHTH AFFIRMATIVE DEFENSE
 6                                                    (Laches)

 7          WSI’s claims are barred at least in part by the doctrine of laches.

 8                                     NINTH AFFIRMATIVE DEFENSE
 9                                              (Failure to mitigate)
10          WSI is barred from recovering damages because and to the extent of its failure to mitigate its
11   alleged damages.
12                                    TENTH AFFIRMATIVE DEFENSE
13                                               (Failure to mark)
14          WSI’s claims are limited by its failure to mark or to otherwise provide notice prior to the filing of
15   this action in accordance with the provisions of 35 U.S.C. § 287.
16

17                                             COUNTERCLAIMS
18          For its counterclaims against WSI, Amazon alleges on knowledge of its own conduct and on

19   information and belief as to other matters as follows:

20                                                   PARTIES
21          1.      Amazon.com, Inc. is a corporation organized under the laws of Delaware, with its
22   principal place of business at 410 Terry Avenue North, Seattle, Washington 98109.
23          2.      On information and belief, Williams-Sonoma, Inc. is a corporation organized under the
24   laws of Delaware, with its principal place of business at 3250 Van Ness Avenue, San Francisco,
25   California, 94109.

26                                       JURISDICTION AND VENUE
27          3.      These counterclaims are for declaratory judgment of non-infringement and invalidity

28   arising under the Patent Act, 35 U.S.C. § 101 et seq., and the Declaratory Judgments Act, 28 U.S.C.
                                                          11
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 13 of 15



 1   §§ 2201 and 2202.

 2          4.      The Court has subject matter jurisdiction over Amazon’s counterclaims pursuant to 28

 3   U.S.C. §§ 1331 and 1338 because these counterclaims arise under federal patent law.

 4          5.      The Court has personal jurisdiction over WSI because WSI filed its Complaint in this

 5   District and WSI’s principal place of business is located within this District.

 6          6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400 because WSI filed

 7   its Complaint in this District and WSI’s principal place of business is in this District.

 8                                 FIRST COUNTERCLAIM – INVALIDITY
 9          7.      Amazon incorporates its responses set forth above and the allegations in paragraphs 1
10   through 6 of its Counterclaims as if fully set forth herein.
11          8.      Amazon counterclaims against WSI pursuant to the Patent Act, 35 U.S.C. § 101 et seq.,
12   and the Declaratory Judgments Act, 28 U.S.C. §§ 2201 and 2202.
13          9.      In its Complaint, WSI alleges that Amazon has infringed the ’452 Patent by making,
14   selling, and offering for sale the Rivet Modern Upholstered Orb Office Chair.
15          10.     An actual controversy exists between WSI and Amazon regarding the alleged invalidity of
16   the ’452 Patent due to WSI’s Complaint against Amazon and Amazon’s Answer, Affirmative Defenses,
17   and Counterclaims.
18          11.     The ’452 Patent is invalid, as set forth above in Amazon’s responses and affirmative
19   defenses.

20          12.     Amazon is entitled to declaratory judgment that the ’452 Patent is invalid.
21                          SECOND COUNTERCLAIM – NON-INFRINGEMENT
22          13.     Amazon incorporates its responses set forth above and the allegations in paragraphs 1
23   through 12 of its Counterclaims as if fully set forth herein.
24          14.     Amazon counterclaims against WSI pursuant to the Patent Act, 35 U.S.C. § 101 et seq.,
25   and the Declaratory Judgments Act, 28 U.S.C. §§ 2201 and 2202.

26          15.     In its Complaint, WSI alleges that Amazon has infringed the ’452 Patent by making,

27   selling, and offering for sale the Rivet Modern Upholstered Orb Office Chair.

28          16.     An actual controversy exists between WSI and Amazon regarding the alleged
                                                            12
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
                 Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 14 of 15



 1   infringement of the ’452 Patent due to WSI’s Complaint against Amazon and Amazon’s Answer,

 2   Affirmative Defenses, and Counterclaims.

 3              17.    Amazon has not infringed the ’452 Patent, as set forth in Amazon’s responses and

 4   affirmative defenses.

 5              18.    Amazon is entitled to declaratory judgment that it has not infringed the ’452 Patent.

 6                                          DEMAND FOR JURY TRIAL
 7              Pursuant to Federal Rule of Civil Procedure 38, Amazon demands a jury trial of all issues so

 8   triable.

 9                                      AMAZON’S PRAYER FOR RELIEF
10              WHEREFORE, Amazon respectfully requests that the Court enter judgment in its favor as

11   follows:

12               a)    An order dismissing WSI’s Complaint with prejudice and that WSI take nothing;

13               b)    Entry of judgment in favor of Amazon against WSI on WSI’s Complaint;

14               c)    An order declaring that the ’452 Patent is invalid and not infringed by Amazon;

15               d)    An order declaring that this is an exceptional case pursuant to 35 U.S.C. § 285 and

16   awarding Amazon its reasonable attorneys’ fees;

17               e)    An order awarding Amazon its reasonable attorneys’ fees, costs, and expenses incurred in

18   this action; and

19               f)    An order awarding Amazon any such other and further relief as this Court deems just and

20   proper.
21    Dated: May 16, 2019                                          DURIE TANGRI LLP

22
                                                             By:                 /s/ Joseph C. Gratz
23                                                                             DARALYN J. DURIE
                                                                                MARK A. LEMLEY
24                                                                              JOSEPH C. GRATZ
                                                                              ALLYSON R. BENNETT
25
                                                                   Attorneys for Defendant
26                                                                 AMAZON.COM, INC.
27

28
                                                            13
                DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                             SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 47 Filed 05/16/19 Page 15 of 15



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on May 16, 2019 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                       /s/ Joseph C. Gratz
 5                                                                    JOSEPH C. GRATZ
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                         14
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
                         SONOMA, INC.’S COMPLAINT / CASE NO. 3:18-CV-07548-EDL
